Citation Nr: 0613590	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-37 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

 2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen claims for service connection for 
bilateral hearing loss and COPD. 

The issue of service connection for COPD is addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  No new evidence has been received relevant to the 
veteran's bilateral hearing loss or to any relationship 
between hearing loss and any aspect of service. 

2.  A November 2004 VA general medical examination report was 
not previously considered by the RO and is material to the 
etiology of the veteran's COPD. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.
§ 3.156(a) (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for COPD.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and April 
2004; and a rating decision in May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination for COPD.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

When an RO or the Board disallows a claim, a claim based upon 
the same factual basis may not be considered.  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a); Manio 
v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  In determining if new and material evidence has 
been submitted, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Bilateral Hearing Loss

The veteran served in an artillery unit in the Republic of 
Vietnam for nearly a year. He was treated in July 1966 for 
external otitis of his right ear which was resolved with 
medication in six days.  The discharge physical examination 
in May 1967 had no notations of a hearing disability or 
organic ear disease.  

The veteran submitted a claim for service connection for 
bilateral hearing loss in April 1993.  He received a VA 
audiometric examination in August 1993.  The RO denied the 
claim in October 1993 because the veteran's hearing loss was 
not shown to have been manifested in service or within one 
year following service.  There was no medical determination 
that his hearing loss was related to any aspect of service.  
The veteran did not appeal and the decision became final. 

The veteran petitioned to reopen the claim in February 2004.  
The veteran submitted duplicate copies of his service medical 
records and the August 1993 audiometric examination.  These 
records had been previously considered by the RO; therefore, 
they are not new evidence.  No other examinations, treatment 
records, or medical evaluations were submitted that were 
relevant to the relationship, if any, between hearing loss 
and events in service.  Since no new and material evidence 
has been submitted since the last final disallowance of the 
claim, the Board must deny the petition to reopen the claim 
for service connection for bilateral hearing loss.  

Chronic Obstructive Pulmonary Disease

In April 1993, the RO granted a non-service-connected 
disability pension for COPD in October 1993.

The claimed service connection for COPD in March 2002.  He 
stated that he had been exposed to herbicides and white 
phosphorous smoke while serving in Vietnam and provided 
descriptions of events and copies of military personnel 
records.  He also submitted a June 2002 letter from a private 
physician, and the RO considered VA treatment records from 
May 1993 to March 2002.  The medical records confirmed a 
diagnosis of COPD.  The denied the claim in October 2002 
because there was no medical evidence to establish a 
relationship between the veteran's COPD and any aspect of 
service.  Additionally, COPD was not a disease listed for 
presumptive service connection due to exposure to herbicides.  
The veteran did not appeal and the decision became final. 

The veteran petitioned to reopen the claim for service 
connection for COPD in February 2004.  He submitted duplicate 
copies of service personnel and medical records, VA 
examinations, and the rating decision from 1993.  The RO 
considered VA treatment reports from December 2001 to 
February 2004.  The RO denied the petition to reopen the 
claim in May 2004.  Although some evidence was new, there was 
no medical evidence relevant to the unestablished 
relationship between the veteran's COPD and any aspect of 
service.  In his June 2004 notice of disagreement, the 
veteran stated that he had been exposed to mustard gas in 
service.  In September 2004 statement of the case, the RO 
continued to deny the petition to reopen the claim on the 
same grounds as stated in the May 2004 rating decision and 
because service personnel and medical records showed no 
exposure to mustard gas. 

However, the file now contains the report of a VA general 
medical examination of the veteran from November 2004.  The 
examination has not been previously considered in connection 
with the claim for service connection for COPD.  The examiner 
provided an opinion on the relationship between COPD and the 
veteran's service.  This evidence is neither cumulative nor 
redundant, relates to an unsubstantiated fact, and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that new and material has been 
received to reopen a claim for service connection for COPD.


ORDER

The petition to reopen a claim for service connection for 
bilateral hearing loss is denied. 

The petition to reopen a claim for service connection for 
COPD is granted, and the claim is reopened.  To this extent 
only, the appeal is granted.




REMAND

Having reopened the claim for service connection for COPD, 
the Board concludes that additional development is necessary.

The veteran has stated that during his service he was exposed 
to herbicides, white phosphorous smoke, and mustard gas.  The 
veteran's service medical records showed no specific injury 
or treatment for exposure to these substances.  Service 
personnel records show that he served in a combat artillery 
unit in Vietnam in 1966, but the records are not sufficiently 
detailed to address the possibility of exposure to these 
substances. 

The VA examiner in November 2004 did not review the claims 
file.  He stated, "It is my medical opinion that the 
patient's current COPD and asthma is at least as likely as 
not to be related to the tobacco abuse and substances that he 
was exposed to while in the military.  Also, his work outside 
the military, including being a truck driver, working on the 
farm and working as a logger also would contribute to his 
breathing difficulties."  The examiner did not specify the 
substances he considered in his evaluation or discuss the 
effects of date, duration, and the relative contribution of 
military and non-service exposures to the causation and 
progress of the veteran's disease.  A more detailed medical 
opinion would be helpful to evaluate the relationship, if 
any, between the veteran's COPD and events in service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with a pulmonary specialist.  
Request a medical opinion on the onset 
and etiology of the veteran's COPD.  
Provide the physician with the claims 
file.  Request that he assess the 
relationship, if any, between the 
veteran's claimed exposure to herbicides, 
white phosphorous smoke, and mustard gas 
in service and the veteran's current 
COPD.  The examiner should discuss the 
effect of each substance individually.  
Request that he also discuss the effects 
of the veteran's tobacco use and his 
occupational environment as a truck 
driver, farm worker, and logger and state 
whether it is as likely as not (50 
percent or more likelihood) that the 
veteran's COPD was caused by any exposure 
to herbicides or white phosphorus smoke 
in service.

2.  Then, readjudicate the claim for 
service connection for COPD.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


